DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al (US 8,936,630 –cited by applicant) in view of Webb et 
Claims 1, 2: Denison discloses an implantable device (implantable stimulator; col 39, Iines 17-35) comprising an optrode (sensor electrode 154 carried by an optical light guide, such as optical fiber 11; col 39, Iines 17-36; Fig. 5) comprising a carbon fiber electrode (col. 39, Ins. 29-35). 
Denison fails to explicitly disclose an implantable device wherein the carbon fiber electrode has a diameter of from 10 µm to 180 µm or from 100 µm to 150 µm and fails to disclose that the fiber is partially located within a ceramic stick ferrule. Webb teaches an implantable device (delivery system 301 for delivery of optical nerve stimulation signals of laser light; para [0125]; shown in Fig. 5) comprising an optrode (optical fiber 302; para [0125]; Fig. 5). Further, Webb teaches the fibers having a diameter of from 10 µm to 180 µm and from 100 µm to 150 µm (para [0071]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Denison with the teaching of Webb for the purpose of enhanced stimulation various sized nerves or tissues.
Webb also teaches that the optical fiber is positioned within a ferrule 107 that is made of ceramic and is used to connect the optical tip and optical fiber structure [0095; see ferrule 107 manufactured from ceramics]. It would have been obvious to the skilled artisan to modify Denison to include the ferrule on the optical fiber, as taught by Webb, in order to facilitate connection of the optical tip and optical fiber structure to deliver the stimulation to the target.

Denison/Webb/Oulun disclose all features except that the conductive adhesive comprises at least one of nickel or graphite. However, Moore teaches of an adhesion layer between electrodes wherein the material of this layer might be nickel which demonstrates adhesive and conductive properties (col 6, lines 3-8; see “nickel” which is an example of a material used for its conductive and adhesive properties). It would have been obvious to the skilled artisan to modify Denison/Webb/Oulun, to use an adhesive containing nickel as taught by Moore, as such is a well-known adhesive used for its adhesive and conductive properties and such would yield predictable results when utilized.
Re claim 3: Denison discloses the carbon fiber electrode comprises a bundle of carbon fibers (implantable optical fiber bundle 11 splitting into electrodes 154, 156A and 156B; col. 40, Ins. 14-19; fig. 5).
Re claim 4: Denison discloses wherein the bundle of carbon fibers comprises 1000 or less carbon fibers (col. 40, Ins. 14-19).

Re claim 8: Denison discloses an impedance magnitude of 200 k or less at 100 Hz in 0.9% (w/v) sodium chloride in water (col. 39, lns 27-35; see the ‘overall impedance’ between 100 kΩ and 1 MΩ).
Re claim 9: Denison discloses wherein the optrode (optical fibers 11) is adapted for use in magnetic resonance imaging (col. 15, Ins. 40-61).
Re claim 10: Denison discloses the device further comprising a light source coupled to the optical fiber (col. 5, Ins. 16-21; col 5, lines 28-38; see the fiber 11 and light source).
Re claim 12: Denison (Denison/Webb/Oulun/Moore) discloses all features but fails to explicitly disclose wherein the light source comprises a laser. However, in an alternate embodiment shown in Fig. 3, Denison teaches a light source that may be a laser (col. 16, Ins. 33-35). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Denison to include the light source comprising a laser, as taught in the alternate embodiment, in order to effectively deliver laser light to the patient.
Re claim 13: Denison discloses a method for monitoring activity in an excitable organ or tissue, the method comprising: a. surgically implanting the device of claim 1 (wherein sensor 154 is implanted into a patient; col. 39, Ins. 17-35; Fig. 5) into an excitable organ or tissue of a subject (Fig. 5, wherein the sensor 154 is implanted into the brain, the brain being excitable); and b. monitoring the activity of the organ or tissue 
Re claim 14: Denison discloses the detectable parameter comprises one or more of local field potentials (Col 39 Ins 7-12, wherein the sensor 154 measures a detectable parameter from the patient such as an action potential), single-unit activity, and multi-unit activity in the organ or tissue.
Re claim 15: Denison discloses the monitoring comprises chronically monitoring the activity of the organ or tissue (Col 39 Ins 7-12, wherein an action potential is measured, an action potential being electrical activity over time and therefore being chronological).
Re claims 17, 18: Denison discloses that the polypeptides are hyperpolarizing or depolarizing light-responsive polypeptides (col. 8, lns 60-66; wherein the light-activated protein may be ChR2, which is hyperpolarizing and depolarizing, as described in the instant specification)
Re claim 19: Denison discloses the device comprises a light source coupled to the fiber (col. 5, Ins. 16-21; col 5, lines 28-38; see the fiber 11 and light source), and the method comprises delivering light to the organ or tissue using the light source (col. 5, Ins. 16-21).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Denison/Webb/Oulun/Moore, as applied to claim 1, in view of Lowry et al (US Pub 2011/0306847 –cited by applicant).
Re claim 7: Denison/Webb/Oulun/Moore disclose all features including Oulun’s teaching of the conductive adhesive, but fails to explicitly disclose wherein the adhesive is a conductive epoxy adhesive. Lowry teaches of a conductive epoxy resin (para. [0032]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Denison/Webb/Oulun/Moore, with the teaching of Lowry, for the purpose of securing the carbon fiber to the sheath with a well-known adhesive that would achieve predictable results, and to ensure a secure fit after implantation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Denison/Webb/Oulun/Moore, as applied to claim 15, in view of Zhang et al (US Pub 2010/0145418 –cited by applicant).
Re claim 16: Denison/Webb/Oulun/Moore disclose all features but fails to explicitly disclose that the recording is performed 10 or more days after implantation. Zhang teaches of a recording made after 10 days (para. [0053]; see the 4-10 day recording). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Denison/Webb/Oulun/Moore, with the teaching of Zhang, in order to allow determination of an effect of the implant after sufficient amount of time.

21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al (US 8,936,630 –cited by applicant) in view of Webb et al (US Pub 2007/0060984 –cited by applicant).
Re claim 21: Denison discloses an implantable device (implantable stimulator; col 39, Iines 17-35) comprising an optrode (sensor electrode 154 carried by an optical light guide, such as optical fiber 11; col 39, Iines 17-36; Fig. 5) comprising a carbon fiber electrode (col. 39, Ins. 29-35). 
Denison fails to explicitly disclose an implantable device wherein the carbon fiber electrode has a diameter of from 10 µm to 180 µm or from 100 µm to 150 µm and fails to disclose that the fiber is partially located within a ceramic stick ferrule. Webb teaches an implantable device (delivery system 301 for delivery of optical nerve stimulation signals of laser light; para [0125]; shown in Fig. 5) comprising an optrode (optical fiber 302; para [0125]; Fig. 5). Further, Webb teaches the fibers having a diameter of from 10 µm to 180 µm and from 100 µm to 150 µm (para [0071]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Denison with the teaching of Webb for the purpose of enhanced stimulation various sized nerves or tissues.
Webb also teaches that the optical fiber is positioned within a ferrule 107 that is made of ceramic and is used to connect the optical tip and optical fiber structure [0095; see ferrule 107 manufactured from ceramics]. It would have been obvious to the skilled artisan to modify Denison to include the ferrule on the optical fiber, as taught by Webb, in order to facilitate connection of the optical tip and optical fiber structure to deliver the stimulation to the target.

Denison further discloses that the optical fiber and carbon fiber electrode are parallel to each other and are aligned such that a distal tip of the optical fiber and a distal tip of the carbon fiber are positioned near each other (col 18, lines 29-32; Figure 1; wherein the fiber and electrode are positioned near each other in order to sense with the electrode the same target that is illuminated by the fiber). While not explicitly disclosed as one not extending further distally than the other, Applicant places no criticality on this feature and the limitation serves to have the same effect as that taught by Denison (to sense the same target that is illuminated). It would have been obvious to the skilled artisan to modify Denison, to be configured such that the electrode does not extend further than the fiber, in order to ensure that the same target is measured and such would yield predictable results.
Re claim 24: Denison discloses the device further comprising a light source coupled to the optical fiber (col. 5, Ins. 16-21; col 5, lines 28-38; see the fiber 11 and light source).
Re claim 25: Denison discloses that the source excites an organ or tissue with cells that express one or more light-responsive polypeptides (col 44, lines 24-45; see the light-sensitive polypeptide).
Re claim 26: Denison discloses electrode is configured to acquire single-unit measurements (col 36, line 61; see the single-unit recording).

22 is rejected under 35 U.S.C. 103 as being unpatentable over Denison/Webb, as applied to claim 21, in view of Wolfe et al (US Pub 2014/0350375 –previously cited).
Re claim 22: Denison/Webb disclose all features including the ferrule taught by Webb, but fails to explicitly that the ferrule has a concave face and a convex face that is level with the fiber. However, Wolfe teaches of an optrode that includes a fiber that is connected with a “Thorlabs” ceramic ferrule which is the same ferrule used in the instant application, thereby including a concave and convex end for the optical fiber [0090; see the fiber connected using a Thorlabs ceramic ferrule]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Denison/Webb, with the teaching of Wolfe, in order to facilitate positioning of the fiber and to direct the energy as desired.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Denison et al (US 8,936,630 –cited by applicant) in view of Webb et al (US Pub 2007/0060984 –cited by applicant), Oulun (WO 2010/0103174 –cited by applicant), and further in view of Moore et al (US 6,605,390)
Claim 23: Denison/Webb disclose all features but fails to explicitly disclose wherein the carbon fiber electrode is attached to a metal wire or a metal connector with a conductive adhesive. Oulun teaches of a carbon fiber electrode system (Abstract, Pg. 7 Ln 27-Pg 8 Ln 7) wherein a carbon fiber electrode is attached to a metal wire or a metal connector with a conductive adhesive (Fig. 1c, wherein carbon fiber 18a is adhered to wire 17 with an electrically conductive adhesive, Pg. 7 Ln 27-Pg 8 Ln 7). It 
Denison/Webb/Oulun disclose all features except that the conductive adhesive comprises at least one of nickel or graphite. However, Moore teaches of an adhesion layer between electrodes wherein the material of this layer might be nickel which demonstrates adhesive and conductive properties (col 6, lines 3-8; see “nickel” which is an example of a material used for its conductive and adhesive properties). It would have been obvious to the skilled artisan to modify Denison/Webb/Oulun, to use an adhesive containing nickel as taught by Moore, as such is a well-known adhesive used for its adhesive and conductive properties and such would yield predictable results when utilized.

Response to Arguments
Applicant has submitted an RCE with the same arguments as in the After Final submission. As previously stated in the Advisory regarding claim 1, the amendment obviates the rejection and the claim now has new grounds of rejection. Regarding claim 21, Examiner maintains the same position that was set forth in the Advisory. That is, Applicant argues that the obviousness conclusion is not sufficient because Applicant has disclosed the criticality of aligning the ends of the fiber and electrode. However, this is not persuasive. Denison specifically discloses that the ends of the fiber and electrode should be placed near each other in order to sense activity of the same tissue area that is illuminated/ stimulated by the optical fiber. Since both the instant application and Denison cite the importance of stimulating and recording the same tissue area, the argument against obviousness cannot remove the rejection. As set forth in the rejection, Denison does not specifically cite that the ends are aligned, but the skilled artisan would recognize that an alignment would achieve the desired effect of stimulating and recording the same tissue area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793